                                                                                                  July 2, 2021


June 30, 2021

Via ECF and courtesy copy via email:
(ALCarterNYSDChambers @nysd.uscourts.gov)

Honorable Andrew L. Carter, Jr.
United States District Court
Southern District of New York
40 Foley Square, Room 435
New York, New York 10007

                  Re:      1:19-cv-02978-ALC and 1:20-cv-01791-ALC
                           Plaintiffs’ Request for Adjournment and Stay or Pre-Motion Conference

Dear Judge Carter:

    Our office, as counsel for Plaintiffs Hoechstetter, et al. in the above-referenced matter and in accordance
with Your Honor's Individual Practices, writes to advise the Court of recent developments between the parties.

     On July 30, 2020, the undersigned counsel for Plaintiffs together with counsel for Defendants Columbia
University, et al. and New York Presbyterian Hospital executed an “Agreement” memorializing the parties’
belief that “… it is in their mutual interest to pursue settlement of the Claims at this time” and “that the parties
agree to proceed in good faith .…” Pursuant to the Agreement, and prior to the commencement of settlement
discussions between the parties, Plaintiffs served upon Defendants Columbia University, et al. and New York
Presbyterian Hospital Plaintiff questionnaires. As directed by the Court, on October 9, 2020 the parties submitted
a joint letter update advising the Court of the status of negotiations and requesting a continued stay while the
parties continued to negotiate. This matter is currently calendared for a July 6 telephonic status conference.

    The parties are pleased to report that progress has been made during our constructive settlement negotiations.
The parties anticipate holding several additional negotiation sessions in the coming weeks and months given that
our mutual desire to work together toward achieving a fair resolution remains strong.

    Accordingly, the parties and the mediator, Jeff Krivis, request an extension of three weeks for the telephone
conference.

      Thank you for your consideration of the foregoing.

Very truly yours,


Adam P. Slater, Esq.
Counsel for Plaintiffs
Slater Slater Schulman LLP                        The Court adjourns the July 6, 2021 telephone
                                                  conference to July 27, 2021 at 11:00 a.m.
cc:       All Parties Via ECF
          Magistrate Judge Katharine H. Parker Via Email:
          Parker_NYSDChambers@nysd.uscourts.gov
